Citation Nr: 1607653	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-38 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received respecting a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for bilateral hearing loss.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2016; a transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  New evidence that tends to substantiate the claim of service connection for bilateral hearing loss has been received since a final January 2004 rating decision that denied service connection for that claim.

2.  The evidence of record demonstrates that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.

3.  By resolving all doubt in the Veteran's favor, the evidence of record demonstrates that the Veteran's bilateral hearing loss was incurred in or the result of his military service, to include acoustic trauma suffered as a pioneer/combat engineer.

CONCLUSION OF LAW

1.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the favorable decision to reopen and to award service connection for bilateral hearing loss, as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Historically, the Veteran filed a claim of service connection for bilateral hearing loss and the AOJ denied that claim in a January 2004 rating decision; the Veteran was notified of that decision in a January 2004 letter.  The Veteran did not submit a notice of disagreement within one year of that January 2004 letter, nor did he submit any additional evidence respecting that claim for bilateral hearing loss until he filed his claim to reopen in February 2008, from which this appeal stems.  

As no new and material evidence was received during the appeal period following the January 2004 notification letter, the January 2004 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a timely notice of disagreement within one year of the January 2004 notification letter, the January 2004 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claim of service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since January 2004, the Veteran underwent a VA audiological examination in April 2012, at which time the examiner opined that the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service.  Such evidence is clearly new and material to the bilateral hearing loss claim.  Accordingly, the Board must conclude that new and material evidence which tends to substantiate the Veteran's claim of service connection for bilateral hearing loss has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156(a).

However, this does not end the inquiry; rather the Board will proceed to address the claim on the merits at this time.  In short, by resolving all doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  The reasoning is as follows.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157; 38 C.F.R. § 3.385.

As an initial matter, the Board notes that the Veteran's service treatment records are not in the claims file and have been determined to be unavailable in a June 2008 formal finding of unavailability.  In cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Turning to the evidence of record, the Board notes that the audiometric data obtained in the aforementioned April 2012 VA audiological examination demonstrates that the Veteran has a current bilateral hearing loss disability under 38 C.F.R. § 3.385.  

Also, a review of the Veteran's Form DD-214 demonstrates that the Veteran's military occupational specialty (MOS) during military service was as a pioneer, or combat engineer; it also demonstrates that he had service in the Republic of Vietnam from September 1970 to May 1971.  The Board therefore concedes that the Veteran was subjected to in-service acoustic trauma as a result of his MOS and his Vietnam service.  

Therefore, the Board concedes that the first two elements necessary for service connection have been in this case.  Consequently, this case turns on the third-nexus-element.  

Respecting the nexus element, in several statements, particularly a June 2002 statement, and in his January 2016 hearing testimony, the Veteran stated that his hearing loss began during military service and progressively worsened since that time.  The Veteran further testified in January 2016 that approximately 7 years prior to that time, he had a sudden loss of hearing in his left year, although he had progressive loss prior to that, stemming from his initial hearing loss in service.

The Veteran failed to report for a VA audiological examination in June 2003, which led to his initial denial in 2004.  

The Veteran underwent a VA audiological examination in November 2010, at which time the examiner noted that there was some "equal" hearing loss, but then 6 years prior to the examination there was an additional sudden loss of left ear hearing loss.  The examiner opined that "the sudden additional left hearing loss [was] not due to noise trauma-this man needs to be evaluated for possible retrocochlear lesion as noted in two prior audio eval[uation]s [in] 2007 and 2008."  The examiner further opined that "some of" the Veteran's hearing loss was not at least as likely as not due to military service, noting that "no discharge audio [examination was] located.  Pre-ind[uction there was] no test found, but no [hearing loss] checked; 2007 and 2008 VA audio reviewed-worse now; need [to] see prior note.  13 years as metal fabricator also contributory."

In a June 2011 audiological examination, the examiner noted that the Veteran served in a combat area as an engineer involved in building airstrips and was exposed to heavy artillery and bombing noise while in Vietnam; he also noted that two years prior to the examination, the Veteran suffered a sudden loss of hearing in his left ear.  After examination-which found mild to moderate right ear sensorineural hearing loss and profound left ear sensorineural hearing loss-the June 2011 examiner opined that 

[The Veteran] has had what appears to be a sudden idiopathic sensorineural hearing loss involving the left ear; he has no symptoms of vertigo or imbalance, and although it is remotely possible that he would have a lesion such as an acoustic neuroma responsible for his left-sided hearing loss, it is not very likely and, beyond that, is almost certainly not a service-connected disorder.  It is the opinion of this examiner that he does not have a retrocochlear lesion and that the sensorineural hearing loss on the left is a result of an idiopathic sudden loss which is not caused by or a result of his military service.  

Finally, the Veteran underwent an April 2012 VA audiological examination, at which time the examiner noted the previous June 2011 audiological examination.  After examination of the Veteran and diagnosis of bilateral sensorineural hearing loss, the examiner opined as follows:

. . . [T]he Veteran's hearing [is] at least as likely as not . . . caused by or a result of an event in military service. . . . [The] Veteran served in the Army as a combat engineer from 1969 to 1971.  He served a seven month tour of duty in Germany, and a nine month tour of duty in Vietnam.  His primary responsibility in Vietnam was to build bridges, he operated caterpillars, bucket loaders and jacket hammers.  [H]e reports using earplugs while operating such equipment, but in Vietnam he was under constant enemy attack and slept in fox holes at night and was subjected to heavy artillery fire and bombing from the enemy and he would fire back with a 50 caliber machine gun and cites noise exposure from such.  The audiological pattern of the right ear hearing loss is consistent with noise-induced hearing loss.

Based on the foregoing evidence, and by resolving all doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that the Veteran's bilateral hearing loss began in and was chronic and continuous since military service.  

Specifically, the Board notes that the Veteran was shown to be a combat engineer with combat service in the Republic of Vietnam, wherein he stated that he was subjected to incoming enemy fire in addition to heavy equipment noise as a result of his combat engineer MOS.  The Board finds the Veteran's lay statements that during his combat service he suffered from hearing loss to be highly credible.  See 38 U.S.C.A. §§ 1154(b).  He further indicated that such hearing loss existed during military service and after his discharge from service until he had an increased, additional sudden loss of hearing in his left ear.  The Board also finds these statements to be highly competent and credible.  See Id.

The Board acknowledges that the April 2012 opinion appears to relate the Veteran's bilateral hearing loss to military service, but then later limits the scope of that opinion to only the Veteran's right ear hearing loss.  

Thus, at minimum, the evidence of record demonstrates that the Veteran's right ear hearing loss has been shown throughout the record to be related to military service; the only medical opinion that addresses right ear hearing loss relates that disability to military service, as does the Veteran's lay statements.  As there is no evidence to refute the finding, the Board must find that service connection for right ear hearing loss is warranted.  See 38 C.F.R. §§ 3.102, 3.303.

Respecting the Veteran's left ear hearing loss, the April 2012 opinion appears to address bilateral hearing loss, although the examiner later limits the scope of the opinion solely to right ear hearing loss in his rationale.  The November 2010 opinion indicates that "at least some of" the Veteran's left ear hearing loss was not related to military service.  Consequently, the implicit finding from that opinion is that the left ear hearing loss that existed prior to the additional sudden loss was due to military service, which would appear to confirm the Veteran's lay statements respecting a hearing loss in his left ear in service that got progressively worse before having a sudden loss.  Furthermore, the examiner noted that the Veteran's 13-year history as a metal fabricator was "contributory," which again leads the Board to note an implicit finding that all of the left ear hearing loss that existed prior to the sudden loss was not solely due to his civilian occupation.

Likewise, the June 2011 examiner stated that the Veteran's sudden left ear hearing loss was not due to any retrocochlear lesion, but also was not related to military service; no rationale for why it was not related to service was rendered.  

Moreover, both the November 2010 and June 2011 examiners failed to address the Veteran's highly competent and credible lay statements of record, particularly his June 2002 statement that he suffered hearing loss in service and had a chronic and continuous loss that was progressively worse since that time.  

Accordingly, by resolving all doubt in the Veteran's favor, the Board finds that the evidence of record is in relative equipoise that the Veteran's left ear hearing loss began in military service.  Specifically, when weighing the significant probative value of the Veteran's lay statements regarding injury in combat, see 38 U.S.C.A. § 1154(b), against the significantly decreased probative value of the November 2010 and June 2011 examiners' opinions, such weighing results in at least equipoise-if not a finding of higher probative weight assigned to the Veteran's lay statements.  Thus, service connection for left ear hearing loss is also warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence with respect to the claim of service connection for bilateral hearing loss has been received, and that claim is reopened.

Service connection for bilateral hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


